         Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 1 of 24



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ANTHONY FLISS,

       Plaintiff,

       vs.                                                         Civ. No. 19-1042 KK

ANDREW SAUL, Commissioner
of the Social Security Administration,

       Defendant.

                         MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Plaintiff Anthony Fliss’s (“Mr. Fliss”) Motion to

Reverse and Remand for Rehearing with Supporting Memorandum (Doc. 16) (“Motion”), filed

March 10, 2020, seeking review of the unfavorable decision of Defendant Andrew Saul,

Commissioner of the Social Security Administration (“Commissioner”), on Mr. Fliss’s claims for

Title II disability insurance benefits (“DIB”) and Title XVI supplemental security income (“SSI”)

under 42 U.S.C. §§ 405(g) and 1383(c)(3). The Commissioner filed a response in opposition to

the Motion on June 3, 2020 (Doc. 10), and Mr. Fliss filed a reply in support of the Motion on June

24, 2020. (Doc. 20.) Having meticulously reviewed the entire record and the applicable law and

being otherwise fully advised in the premises, the Court FINDS that Mr. Fliss’s Motion is well

taken and should be GRANTED.

                                  I.      Background

A.     Procedural History

       On June 6, 2016, Mr. Fliss filed an application with the Social Security Administration

(“SSA”) for DIB and SSI. (Administrative Record (“AR”) 239, 240.) He alleged a disability onset

date of December 20, 2013 (AR 241, 256) due to depression, osteonecrosis, acid reflux, a learning
           Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 2 of 24



disability, and high blood pressure. (AR 241-42, 256-57.) Disability Determination Services

(“DDS”) determined that Mr. Fliss was not disabled both initially (AR 254) and on reconsideration

(AR 292). Mr. Fliss requested a hearing with an Administrative Law Judge (“ALJ”) on the merits

of his application. (AR 335.) Prior to his administrative hearing, Mr. Fliss amended his disability

onset date to June 6, 2015. (AR 421.)

         ALJ Stephen Gontis held a hearing on October 12, 2018. (AR 183-238.) Mr. Fliss and

Vocational Expert Leslie White testified. (AR 183.) The ALJ issued an unfavorable decision on

November 26, 2018. (AR 012-29.) The Appeals Council denied Mr. Fliss’s request for review on

September 12, 2019 (AR 001-4), making the ALJ’s decision the final decision of the

Commissioner from which Mr. Fliss appeals. See Doyal v. Barnhart, 331 F.3d 758, 759 (10th Cir.

2003).

B.       Mr. Fliss’s Background and Mental Health History1

         Mr. Fliss is a thirty-six-year-old high school graduate who completed one year of college.

(See AR 748-79.) In grade school, he was in special education classes and was placed in a

“restrictive environment” that included being at home for part of the day, being in school for only

four hours, riding a special bus, and having escorts when at school because “he was considered to

be a danger to others.” (AR 198, 505.) After high school, he enrolled in college and was studying

to become a pharmacy technician, but it was “pretty hard” for him and he was not allowed to take

the test due to excessive absences. (AR 201, 505.) His past work includes tree care worker,

caregiver, baker and truck unloader at Walmart, and concrete construction laborer. (AR 195-96.)

He was fired from Walmart because of too many unreported absences. (AR 505.) He was laid off



1
  Although Mr. Fliss alleged disability due to physical as well as mental impairments, he challenges no aspect of the
ALJ’s decision regarding his physical impairments; therefore, the Court focuses its discussion on the evidence related
to Mr. Fliss’s mental impairments.

                                                          2
           Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 3 of 24



from his last job in construction in December 2013 due to the economy and has not worked since

then. (AR 194-95, 423.)

        At his administrative hearing, Mr. Fliss testified that the main reason he cannot work is the

pain he experiences from various physical impairments. (AR 200, 201.) He reported having had

four surgeries on his right ankle in recent years, hip replacement surgery in 2017, and various back

and neck pain due to “all the accidents” he had been in.2 (AR 201, 206-7.) As of his hearing, he

wore a boot to relieve pressure on his ankle, used a cane to walk, and anticipated needing additional

surgery to fuse his ankle. (AR 202.) Mr. Fliss also reported having difficulty being around other

people. (AR 205.) He described himself as “not too much of a people person” and indicated feeling

“nervous” around the number of people in the hearing room. (AR 205.) He explained that he had

been diagnosed with post-traumatic stress disorder (“PTSD”) and major depressive disorder, was

being treated with an antidepressant, and saw a counselor once a month. (AR 207-8.)

        Medical treatment records indicate that when Mr. Fliss was nine years old, he witnessed

his two best friends drown in a ditch. (AR 655.) In adulthood, he reported having “hallucinations”

of and nightmares about people drowning. (AR 534, 655.) He reported experiencing sexual abuse

as a child, (AR 534, 748, 759), and that his father, a heroin addict, was incarcerated during his

formative years. (AR 844.) At age fifteen, he married a woman from Mexico, with whom he had

a son. (AR 534.) In 2015, he indicated that he had not seen his son in “many years” due to past-

due child support and because of a restraining order from a domestic violence incident.3 (AR 505,

534.) Mr. Fliss reported being incarcerated “numerous times for things like drugs and domestic




2
 The record indicates that Mr. Fliss was in a motor vehicle accident in October 2015 (AR 661-63, 770) and was hit
by a car while riding a bike in March 2016. (AR 535, 632.)
3
 Mr. Fliss reported that the restraining order was in place because he had gotten into a fight with his ex-wife’s
boyfriend and “beat him up.” (AR 505.)

                                                       3
          Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 4 of 24



violence.” (AR 505.) He first used drugs when he was eight years old and his brothers introduced

him to marijuana. (AR 505.) Other substances he has abused include mushrooms, ecstasy, acid,

heroin, and methamphetamine, and he has a history of alcohol abuse. (AR 505.) He lost a brother

in 2003, and his father in 2008. (AR 534, 844.)

       In February 2014, Mr. Fliss’s primary care doctor, Will Kaufman, M.D., diagnosed him

with major depressive disorder and generalized anxiety disorder and referred him for a mental

health evaluation and medication initiation. (AR 605-7.) In April 2014, Dr. Kaufman began

treating Mr. Fliss with an antidepressant (AR 598-600), and in May 2014, he added prescriptions

for trazadone and prazosin to treat Mr. Fliss’s insomnia and nightmares. (AR 594-96.) In August

2014, Dr. Kaufman increased Mr. Fliss’s antidepressant dosage, which Mr. Fliss reported seemed

to help. (AR 586-90.)

       In 2015 and into early 2016, Mr. Fliss reported having thoughts of self-harm and suicidal

ideation on numerous occasions. (AR 560-63, 564-65, 568, 590, 644-46, 664-65.) He reported that

in June 2015 his girlfriend took his gun away from him, in July 2015 his mother hid his gun from

him, and in March 2016 his mother again took his gun away. (AR 560-63, 564-65, 644-46.) In July

2015, he presented at the University of New Mexico Psychiatric Center and had to be restrained

by police because of his “violent and agitated” behavior. (AR 512-14.) Treatment records indicate

that he smelled of alcohol, appeared intoxicated, and was suspected of using a stimulant. (Id.) He

was treated with antipsychotic and anti-anxiety medications, kept overnight, and discharged the

next day. (Id.)

       After Dr. Kaufman referred him to counseling numerous times, Mr. Fliss established care

with Elizabeth Etigson, LPCC, at Outcomes, Inc. in December 2015. (See AR 527-32, 554, 558,

564-65.) LPCC Etigson initially diagnosed Mr. Fliss with depression (not otherwise specified)



                                                  4
          Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 5 of 24



(AR 532), and in January 2016 she added a diagnosis of PTSD. (AR 533.) Between December

2015 and June 2016, she counseled him on nine occasions regarding his nightmares about his

friends drowning, his father’s death, his estrangement from his son, his desire to return to school

and work, and his physical pain. (AR 534-36.) LPCC Etigson’s treatment plan for Mr. Fliss

included journaling and attending AA meetings. (Id.)

       In July 2016, Mr. Fliss reported to Dr. Kaufman that he was feeling “very depressed” and

was having suicidal ideation. (AR 562.) In August 2016, he told Dr. Kaufman that he was “having

frequent panic attacks” that occurred every other day and experienced “[c]onstant anxiety as well.”

(AR 543.) Dr. Kaufman diagnosed Mr. Fliss with “[s]evere anxiety with panic” and continued

treating him with an antidepressant, trazodone, and prazosin. (AR 543-44.)

       In March 2017, Mr. Fliss reestablished treatment with LPCC Etigson. (AR 754-55.) She

continued to provide supportive therapy and counseling to address Mr. Fliss’s anger and

depression, alcohol abuse, chronic pain, and desire to go back to school and return to work. (AR

754-61.) She counseled him to continue journaling to address his anger and depression, go to AA

meetings, look into the Manage Your Chronic Disease program to address his problems with

chronic pain, and seek assistance from the Division of Vocational Rehabilitation to address his

interest in returning to the workforce. (AR 754.) In her June 2017 treatment note, LPCC Etigson

noted that Mr. Fliss had recently been arrested and jailed for punching a person in the mouth after

the person called him names. (AR 993.) She explained that Mr. Fliss “has not been able to find

other ways to defend himself beside[s] punching, even tho[ugh] his aggressive behavior has cost

him visits with his son for many years.” (Id.) Mr. Fliss reported that he ended up with a bad

infection in his hand as a result of the altercation and even thought at one point that he may lose

his hand. (Id.) The incident appeared to leave him “motivated” to find a job, and he indicated that



                                                5
            Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 6 of 24



he took his hand healing “as a sign that he is supposed to live and thrive.” (Id.) LPCC Etigson

encouraged him to practice stopping and thinking, stay focused on seeing his son again, and add

positive thoughts to his morning and nighttime prayers. (Id.)

       In September 2017, Mr. Fliss was taken by police to the Behavioral Health unit at

Presbyterian Hospital because he was having hallucinations. (AR 077.) He reported that he had

not taken his medications in three days and admitted to using amphetamine and alcohol. (AR 077.)

He was observed to be anxious and was kept overnight but was discharged to his own care with

instructions to follow up with Outcomes, Inc. (AR 071, 073, 077.)

       In March 2018, Mr. Fliss underwent a behavioral health assessment as part of the screening

process to receive treatment for his opioid dependence. (AR 844-48.) He reported that he had

“been broken over the past five years[,]” having undergone 10-13 surgeries during that time. (AR

844.) When he established with a new behaviorist in April 2018, he described goals of staying

sober, going back to school, and getting a job. (AR 817.) He discussed his anxiety, depression, and

PTSD and stated that he does not do well in crowds and spends a lot of time at home with his dogs.

(Id.) In May 2018, he was restarted on his antidepressant based on his report of a recent increase

in symptoms of insomnia and intermittent low mood. (AR 810-11.) In June 2018, he reported that

he was “still experiencing panic attacks and will have to leave the situation and go outside to calm

down.” (AR 808.)

C.     Medical Opinions

       1.       Consultative Examiner Mary Loescher, Ph.D.

       In November 2015, Mr. Fliss underwent a consultative psychological examination with

Mary Loescher, Ph.D., upon referral by DDS. (AR 504.) In addition to conducting a clinical

interview and mental status examination, Dr. Loescher reviewed medical records and the disability



                                                 6
            Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 7 of 24



report provided by DDS and administered the Wechsler Adult Intelligence Scale IV test. (Id.) She

rendered diagnoses of (1) borderline intellectual functioning, (2) alcohol use disorder, (3) history

of polysubstance abuse, and (4) antisocial personality disorder, and offered the following summary

and impressions:

       Mr. Fliss reports chronic pain secondary to problem with his ankle and back. He
       reports a long history of drug and alcohol use and is currently using alcohol. This
       may be of concern if he is being prescribed narcotic pain medication. Cognitive
       functioning is in a borderline range of ability. From a cognitive standpoint he would
       be mildly impaired in his ability to understand and follow through on basic work
       instructions. He would be severely impaired in his ability to follow through on more
       complex work instructions. By his reported history it is possible that he could be a
       danger to others in a work setting. He is capable of managing his own finances if
       given benefits.

(AR 507.)

       2.       Consultative Examiner John Draper, Ph.D.

       On February 6, 2017, Mr. Fliss underwent a consultative evaluation with John Draper,

Ph.D. (AR 748.) After reviewing records, interviewing Mr. Fliss, and performing a mental status

examination, Dr. Draper diagnosed Mr. Fliss with PTSD, major depressive disorder (single

episode, moderate), and borderline intellectual functioning (by history). (AR 751.) He offered a

prognosis of “[p]oor to fair, given the severity of his medical symptoms, problems with attention,

concentration, anxiety, and panic attacks, and his trauma symptoms.” (AR 748-51.) Regarding Mr.

Fliss’s work-related functional limitations, Dr. Draper opined:

       The claimant’s ability to reason is good and his social judgment is somewhat
       impaired. His understanding is fair to good. His long[-]term memory is poor and
       his recent memory is fair. Sustained concentration and persistence are impaired.
       The claimant was unable to complete serial sevens or serial threes and is unable to
       read a book. The claimant’s social interaction is poor to fair. He does not socialize
       with family or friends and attends no social events. As far as adaptation, the
       claimant continues to do cooking, cleaning, and laundry around the house despite
       his . . . immobility problems. The claimant’s ability to understand, remember, and
       carry[] out instructions is slightly impaired. The claimant is not able to interact
       appropriately with supervisors, co-workers, or the public due to social anxiety,

                                                 7
            Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 8 of 24



       panic attacks, and trauma symptoms. Alcohol and substances do not appear to
       contribute to the claimant’s limitations. The claimant is able to manage benefits in
       his own best interests.

(AR 751.)

       3.       State Agency Consultants

       Non-examining State agency consultant Cathy Simutis, Ph.D., reviewed Mr. Fliss’s claims

at the initial level on February 15, 2017. (AR 253.) The initial-level Disability Determination

Explanation (“DDE”) indicated that the medical source opinions of Dr. Loescher and Dr. Draper

were “afforded great weight” because they were “generally consistent with exam and with bulk of

evidence in file[.]” (AR 249.) In the Mental Residual Functional Capacity Assessment

(“MRFCA”) she completed, Dr. Simutis found that Mr. Fliss had the following limitations: marked

limitations in the ability to (1) carry out detailed instructions, and (2) interact appropriately with

the general public; and moderate limitations in the ability to (1) understand and remember detailed

instructions, (2) maintain attention and concentration for extended periods, (3) perform activities

within a schedule, maintain regular attendance, and be punctual within customary tolerances, (4)

work in coordination with or in proximity to others without being distracted by them, (5) complete

a normal workday and workweek without interruptions from psychologically based symptoms and

to perform at a consistent pace without an unreasonable number and length of rest periods, (6)

accept instructions and respond appropriately to criticism from supervisors, (7) get along with

coworkers or peers without distracting them or exhibiting behavioral extremes, and (8) maintain

socially appropriate behavior and adhere to basic standards of neatness and cleanliness. (AR 251-

52.) In her MRFC explanation, Dr. Simutis stated, “The claimant is able to perform work where

interpersonal contact is incidental to work performed, complexity of tasks is learned and performed

by rote, few variables, little judgment, supervision required is simple, direct and concrete



                                                  8
          Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 9 of 24



(unskilled).” (AR 253.) Indicating that there were no other opinions of record that assessed greater

restrictions than those she found, Dr. Simutis included no reconciliation of source opinions. (Id.)

       On June 8, 2017, non-examining State agency consultant Stephen Drake, Ph.D., reviewed

Mr. Fliss’s claims and Dr. Simutis’s findings at the reconsideration level. (AR 282.) Dr. Drake’s

MRFCA findings differed from Dr. Simutis’s in many respects. In the two areas of functioning

where Dr. Simutis assessed marked limitations, Dr. Drake found only moderate limitations.

(Compare AR 251-52, with AR 289-90.) And Dr. Drake agreed with only three of Dr. Simutis’s

eight assessments of moderate functional limitations: (1) understand and remember detailed

instructions, (2) maintain attention and concentration for extended periods, and (3) maintain

socially appropriate behavior and adhere to basic standards of neatness and cleanliness. (Id.) In all

other areas where Dr. Simutis found moderate limitations, Dr. Drake found that Mr. Fliss was not

significantly limited. (Id.) Dr. Drake additionally found that Mr. Fliss had a moderate limitation

in the ability to respond appropriately to changes in the work setting where Dr. Simutis found no

limitation. (Compare AR 252, with AR 290.) In his narrative explanation, Dr. Drake found that

Mr. Fliss “retains the ability, on a sustained basis, to understand and remember simple

instructions[,] . . . carry out simple instructions, make simple decisions, and maintain concentration

and attention for extended periods.” (AR 290.) He further found that Mr. Fliss “retains the ability

to respond appropriately to changes in a routine work setting.” (Id.) Explaining that he found the

“marked limits in social f[unctioning]” assessed at the initial level to be “inconsistent with [the

evidence of record] which indicates a lesser level of impairment[,]” Dr. Drake found that Mr. Fliss

“retains the ability to respond appropriately to supervisors, coworkers and work situations with

limited public contact.” (Id.) Dr. Drake’s explanation does not identify what evidence of record

indicated a lesser level of impairment in social functioning. Regarding the other opinions of record,



                                                  9
         Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 10 of 24



the reconsideration-level DDE indicates that the “[o]verall evidence does not fully support” either

Dr. Loescher’s or Dr. Draper’s opinion. (AR 283.) However, like Dr. Simutis, Dr. Drake indicated

that there were no opinions of record more restrictive than his and therefore included no

reconciliation of source opinions. (AR 291.)

D.     The ALJ’s Decision

       In his decision, the ALJ found that Mr. Fliss’s “severe impairments” include, inter alia,

depression, anxiety, PTSD, and schizophrenia spectrum and other psychotic disorders. (AR 017-

18.) Finding that the record did not support finding any of Mr. Fliss’s “severe impairments”

presumptively disabling (AR 018-20), he proceeded to assess Mr. Fliss’s RFC to determine

whether he could either return to his past relevant work or make an adjustment to other work. (AR

020-27.) The ALJ assessed Mr. Fliss as having, in relevant part, the following RFC:

       He is able to perform simple, routine tasks and make simple work-related decisions.
       The claimant is able to interact with supervisors and coworkers on an occasional
       basis but must have infrequent and superficial contact with the public. He is able to
       tolerate few changes in a routine work setting and time off-task would be
       accommodated by normal breaks.

(AR 020.) He assessed no limitations in Mr. Fliss’s ability to maintain attention for extended

periods of time, maintain regular attendance and being punctual within customary tolerances,

and/or complete a normal workday and workweek without interruptions from psychologically

based symptoms. In discussing the evidence supporting the RFC he assessed, the ALJ considered,

inter alia, the medical opinions of record, according “significant weight” to the opinions of State

agency consultants Dr. Simutis and Dr. Drake, “some weight” to Dr. Loescher’s opinion, and

“[l]imited weight” to Dr. Draper’s opinion. (AR 026.)

       After assessing Mr. Fliss’s RFC, the ALJ proceeded to find that while Mr. Fliss is unable

to perform his past relevant work, he is capable of making a successful adjustment to other work



                                                10
         Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 11 of 24



that exists in significant numbers in the national economy, specifically addresser, document

preparer, or stuffer. (AR 027-28.) He therefore found that Mr. Fliss was not disabled. (AR 028.)

                                       II. Applicable Law

A.     Standard of Review

       Judicial review of the Commissioner’s denial of disability benefits is limited to whether

the final decision is supported by substantial evidence and whether the Commissioner applied the

correct legal standards to evaluate the evidence. 42 U.S.C. § 405(g); Hamlin v. Barnhart, 365 F.3d

1208, 1214 (10th Cir. 2004). “The failure to apply the correct legal standard or to provide this

court with a sufficient basis to determine that appropriate legal principles have been followed is

grounds for reversal.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (alteration and

quotation marks omitted). In making these determinations, the Court must meticulously examine

the entire record but may neither reweigh the evidence nor substitute its judgment for that of the

Commissioner. Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007). In other words, the Court

does not reexamine the issues de novo. Sisco v. U.S. Dep’t of Health & Human Servs., 10 F.3d

739, 741 (10th Cir. 1993). The Court will not disturb the Commissioner’s final decision if it

correctly applies legal standards and is based on substantial evidence in the record.

       “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004)

(internal quotation marks omitted). Substantial evidence is “more than a scintilla, but less than a

preponderance.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). A decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record[,]” Langley, 373 F.3d at

1118 (internal quotation marks omitted), or “constitutes mere conclusion.” Musgrave v. Sullivan,

966 F.2d 1371, 1374 (10th Cir. 1992). The Court’s examination of the record as a whole must



                                                11
           Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 12 of 24



include “anything that may undercut or detract from the ALJ’s findings in order to determine if

the substantiality test has been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005).

B.       Consideration and Evaluation of Evidence

        The ALJ must consider “all relevant evidence in the case record” in making a disability

determination. SSR 06-03p, 2006 WL 2329939, at *4 (Aug. 9, 2006).4 Although an ALJ is not

required to discuss every piece of evidence, “[t]he record must demonstrate that the ALJ

considered all of the evidence[.]” Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996). The

ALJ must discuss not only the evidence supporting his decision but also “the uncontroverted

evidence he chooses not to rely upon, as well as significantly probative evidence he rejects.” Id.

at 1010. The ALJ’s decision must demonstrate application of the correct legal standards applicable

to different types of evidence, and failure to follow the “specific rules of law that must be followed

in weighing particular types of evidence in disability cases . . . constitutes reversible error.” Reyes

v. Bowen, 845 F.2d 242, 244 (10th Cir. 1988).

                                                III. Discussion

        Mr. Fliss essentially makes two arguments on appeal: (1) the ALJ erred in his handling of

the medical opinions of record; and (2) the ALJ erred as a matter of law by failing to make certain

required findings at step five of the sequential evaluation process. (Doc. 16 at 1-2.) The

Commissioner argues that the ALJ reasonably weighed the medical opinions of record and

reasonably relied on VE King’s testimony in finding Mr. Fliss not disabled at step five. (Doc. 19

at 7, 15.) For the following reasons, the Court agrees with Mr. Fliss that the ALJ committed

numerous errors in handling the medical opinions and that the RFC he assessed—which fails to


4
  The Court acknowledges that certain Social Security Rulings, including SSR 06-03p, that the Court relies on in its
analysis have been rescinded effective for claims filed on or after March 27, 2017. See SSR 96-2P, 2017 WL 3928298,
at *1 (Mar. 27, 2017). However, as noted above, Mr. Fliss filed his claims in 2016, meaning the rescinded rulings and
case law interpreting them are still applicable.

                                                        12
          Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 13 of 24



either include all of the limitations indicated in the medical opinions or adequately explain why

they were being rejected—is consequently not supported by substantial evidence, necessitating

reversal and remand.

        A.       Applicable Law: Consideration and Weighing of Medical Opinions

        Medical opinions must be weighed using the factors set forth in 20 C.F.R.

§§ 404.1527(c), 416.927(c), comprising (1) examining relationship, (2) treatment relationship, (3)

supportability, (4) consistency, (5) specialization, and (6) other factors.5 To be sure, “[n]ot every

factor for weighing opinion evidence will apply in every case,” SSR 06-03p, 2006 WL 2329939,

at *5, and the ALJ is not required to “apply expressly each of the six relevant factors in deciding

what weight to give a medical opinion.” Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007).

Rather, what is required is that the ALJ provide good reasons for the weight he gives an opinion

and that his explanation is sufficiently specific to make it clear to any subsequent reviewers the

weight given to an opinion and the reasons for that weight. See id.

        The Social Security regulations “provide progressively more rigorous tests for weighing

opinions as the ties between the source of the opinion and the individual become weaker.” SSR

96-6p, 1996 WL 374180, at *2 (July 2, 1996). In considering the medical opinions of record, the

ALJ should generally accord more weight to the opinion of a source who has examined the

claimant than to the opinion of a source who has rendered an opinion based on a review of medical

records alone. See 20 C.F.R. §§ 404.1527(c)(1), 416.927(c)(1); Chapo v. Astrue, 682 F.3d 1285,

1291 (10th Cir. 2012) (“[A]n examining medical-source opinion is . . . given particular

consideration: it is presumptively entitled to more weight than a doctor’s opinion derived from a


5
 The SSA has issued new regulations regarding the evaluation of medical source opinions for claims filed on or after
March 27, 2017. See “Revisions to Rules Regarding the Evaluation of Medical Evidence,” 82 Fed. Reg. 5844-01,
2017 WL 168819 (Jan. 18, 2017); 20 C.F.R. 416.927 and 416.920c. Because Mr. Fliss filed his claims in 2016, the
previous regulations still apply to this matter. Id.

                                                        13
         Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 14 of 24



review of the medical record.”); cf. Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004)

(“The opinion of an examining physician is generally entitled to less weight than that of a treating

physician, and the opinion of an agency physician who has never seen the claimant is entitled to

the least weight of all.”). Indeed, “the opinions of State agency . . . psychological consultants . . .

can be given weight only insofar as they are supported by evidence in the case record, considering

such factors as the supportability of the opinion in the evidence . . ., the consistency of the opinion

with the record as a whole, including other medical opinions, and any explanation for the opinion

provided by the State agency . . . psychological consultant[.]” SSR 96-6p, 1996 WL 374180, at *2.

       “If the RFC assessment conflicts with an opinion from a medical source, the adjudicator

must explain why the opinion was not adopted.” SSR 96-8p, 1996 WL 374184, at *7 (July 2,

1996). The ALJ must provide “appropriate explanations for accepting or rejecting” a medical

source’s opinion. SSR 96-5p, 1996 WL 374183, at *5 (Jul. 2, 1996). An ALJ commits reversible

error when he fails to set forth adequate reasons explaining why a medical opinion was rejected or

assigned a particular weight and to demonstrate that he has applied the correct legal standards in

weighing the medical opinions and evaluating the evidence. See Reyes, 845 F.2d at 244.

       B.       The ALJ Erred in His Handling of the Medical Opinions

       Mr. Fliss challenges two aspects of the ALJ’s handling of the medical opinions of record.

He argues that the ALJ erred by failing to properly weigh the opinions of consultative examiners

Dr. Loescher and Dr. Draper. (Doc. 16 at 20-26.) Separately, he contends that the ALJ failed to

account for or explain why he was not incorporating all the moderate limitations assessed by Dr.

Simutis in the RFC he assessed. (Doc. 16 at 16-20.) The Court addresses the claimed errors in turn.

       1.      The ALJ’s Handling of the Consultative Examiners’ Opinions

       a.      Dr. Loescher



                                                  14
         Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 15 of 24



       The ALJ explained that he was according only “some weight” to Dr. Loescher’s opinion

because “it does not account for the limitations shown in the record regarding the claimant’s ability

to interact with others.” (AR 026.) (Doc. 16 at 21-23.) Mr. Fliss argues that the ALJ’s explanation

lacks both clarity and support in the record. (Doc. 16 at 21.) The Court agrees and additionally

finds that the ALJ’s decision fails to demonstrate application of the correct legal standard for

weighing medical opinions.

       As Mr. Fliss points out, Dr. Loescher indicated in her report that “[b]y [Mr. Fliss’s]

reported history[,] it is possible that he could be a danger to others in a work setting.” (AR 507.)

This statement directly reflects upon Mr. Fliss’s ability to interact with others. The ALJ’s decision

fails to acknowledge, much less account for, this aspect of Dr. Loescher’s opinion. To the extent

the ALJ disregarded Dr. Loescher’s finding because she did not translate it into a functional

limitation—e.g., that Mr. Fliss had a moderate or marked limitation in his ability to accept

supervision and/or get along with coworkers—he erred in doing so. There is no requirement that

a medical source provide a function-by-function assessment of a claimant’s mental limitations. It

is the ALJ who is responsible for assessing a claimant’s limitations on a function-by function basis,

taking into consideration the evidence of record, including findings such as Dr. Loescher’s. See

SSR 96-8p, 1996 WL 374184, at *3 (explaining that the RFC assessment—which is an issue

reserved to the Commissioner, i.e., is the province of the ALJ and not a medical source—“must

first identify the individual’s functional limitations or restrictions and assess his or her work-

related abilities on a function-by-function basis”); Social Security Program Operations Manual

Systems (“POMS”) § DI 24510.005.A (explaining that the RFC assessment process, inter alia,

“evaluates and interprets medical and other evidence” (emphasis added)); Green v. Comm’r of

Soc. Sec. Admin., 734 F. App’x 600, 603 (10th Cir. 2018) (unpublished)1 (noting that “a function-



                                                 15
         Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 16 of 24



by-function assessment of a claimant’s capacities” is something the ALJ, not a medical source,

was required to provide). Moreover, whether Dr. Loescher had translated her opinion into a

functional assessment is not one of the enumerated regulatory factors the ALJ was to consider in

weighing Dr. Loescher’s opinion. See 20 C.F.R. §§ 404.1527(c)(1)-(5), 416.927(c)(1)-(5). To the

extent it could qualify as an “other factor,” see 20 C.F.R. §§ 404.1527(c)(6), 416.927(c)(6)

(providing that “we will also consider any factors . . . of which we are aware, which tend to support

or contradict the medical opinion”), the ALJ failed to offer any explanation to support discounting

Dr. Loescher’s opinion on that basis.

       Furthermore, the ALJ’s decision evinces no consideration of the supportability and

consistency of Dr. Loescher’s finding regarding Mr. Fliss’s ability to interact with others vis-à-vis

the other evidence—including medical opinions—of record. The “reported history” that Dr.

Loescher’s finding rested on included: (1) when Mr. Fliss was in grade school, he was not allowed

to be in the hallways unaccompanied and had to be escorted to and from the separate school bus

he rode “because he was considered to be a danger to others”; (2) Mr. Fliss had not seen his son in

three years due to a restraining order put in place after “he got into an altercation with [his ex-

wife’s] boyfriend and beat him up”; and (3) Mr. Fliss had been incarcerated “numerous times” for,

inter alia, domestic violence. (AR 505.) Additionally, Mr. Fliss was described as exhibiting

“aggressive” behavior, requiring police intervention when he presented at the UNM Psychiatric

Center in July 2015. (AR 515.) And LPCC Etigson observed in June 2017—after Mr. Fliss

reported being arrested and jailed for committing a battery—that Mr. Fliss still “has not been able

to find other ways to defend himself beside punching” despite his violent outbursts costing him

time with his son. (AR 993.) Finally, Dr. Draper found that Mr. Fliss “is not able to interact

appropriately with supervisors, co-workers, or the public” (AR 751), and Dr. Simutis found Mr.



                                                 16
           Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 17 of 24



Fliss to have moderate-to-marked limitations in all areas of social functioning she assessed. (AR

252.) The ALJ’s consideration of Dr. Loescher’s opinions fails to evince consideration of any of

the foregoing evidence, all of which tends to support and is consistent with Dr. Loecsher’s finding

regarding Mr. Fliss’s potential dangerousness to coworkers, a finding for which the ALJ failed to

account.

         Instead of evaluating and interpreting Dr. Loescher’s finding in accordance with the

regulatory factors for weighing medical opinions as he was required to do, the ALJ ignored—or

perhaps overlooked—it. Either way, his failure to evince consideration of this critical finding and

either account for it in his RFC or adequately explain why he was rejecting it constitutes reversible

error.

         b.     Dr. Draper

         The ALJ accorded “limited weight” to Dr. Draper’s “opinion” that Mr. Fliss’s “ability to

understand, remember, and carry out instructions was slightly impaired and he was not able to

interact appropriately with supervisors, coworkers, or the public due to social anxiety, panic

attacks, and trauma symptoms[.]” (AR 026.) According to the ALJ, Dr. Draper’s opinion

         is vague as to the degree of limitation and appears to be an overestimate of the
         claimant’s limitations and perhaps based on the claimant’s subjective reports, as it
         is inconsistent with the conservative mental health treatment, unremarkable
         objective evidence from examinations, including Dr. Draper’s mental status
         examination, generally normal activities of daily living, and the claimant’s
         testimony that he could do simple jobs.

(AR 026.) The ALJ’s decision contains no further explanation of his consideration of Dr. Draper’s

findings. The Court finds that the “reasons” the ALJ gave for according limited weight to Dr.

Draper’s “opinion” are legally inadequate and that the ALJ’s decision fails to evince application

of the correct legal standards for weighing Dr. Draper’s opinions.




                                                 17
         Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 18 of 24



       Initially, the Court notes that Dr. Draper offered opinions regarding Mr. Fliss’s limitations

in all four basic areas of functioning used to evaluate mental impairments: (1) understand,

remember, or apply information; (2) interact with others; (3) concentrate, persist, or maintain pace;

and (4) adapt or manage oneself. See 20 C.F.R. §§ 404.1520a(c)(3), 416.920a(c)(3). The ALJ’s

decision mentions only two—Dr. Draper’s opinions regarding Mr. Fliss’s limitations in the areas

of (1) understanding, remembering, and carrying out instructions, and (2) social interaction—and

fails to evince consideration of the others. This, alone, is problematic because the ALJ must

demonstrate that he at least considered all the opinions of record and further must provide

explanations for rejecting opinions he did not accept. He failed to do so here.

       Specifically, the ALJ’s decision fails to either account for or explain why he was rejecting

Dr. Draper’s opinion that Mr. Fliss’s “[s]ustained concentration and persistence are impaired.”

(AR 751.) Notably, the ability to “concentrate, persist, or maintain pace” is separate from both the

ability to understand, remember, and apply information, and the ability to interact with others. See

20 C.F.R. §§ 404.1520a(c)(3), 416.920a(c)(3). The ALJ’s RFC included no limitation in this

functional area, and his decision fails to provide any explanation for his implicit rejection of Dr.

Draper’s opinion. The ALJ’s failure to account for or explain his rejection of this limitation is

especially problematic given that (1) Dr. Draper provided a supporting explanation for his finding,

and (2) Dr. Draper’s opinion was consistent with both objective medical evidence and the other

medical opinions of record, both of which served as bases for according Dr. Draper’s opinion more

weight. See 20 C.F.R. §§ 404.1527(c)(3)-(4), 416.927(c)(3)-(4) (providing that “more weight” is

given to opinions that are well explained and/or consistent with the record as a whole).

       Dr. Draper tied his finding regarding concentration and persistence to both objective

medical evidence and other evidence, explaining that Mr. Fliss “was not able to complete serial



                                                 18
           Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 19 of 24



sevens and was not able to complete serial threes” and further that he “is not able to concentrate

enough to read a book, does not work at hobbies, and does no activities on the computer.” (AR

750, 751.) And Dr. Draper’s opinion was generally consistent with the opinions of Dr. Simutis and

Dr. Drake, the State agency consultants whose opinions the ALJ accorded “significant weight.”

Dr. Simutis and Dr. Drake both assessed Mr. Fliss as having a moderate limitation in the ability to

maintain attention and concentration for extended periods.6 (AR 251, 289.) Additionally, Dr.

Simutis assessed moderate limitations in Mr. Fliss’s ability to (1) perform activities within a

schedule, maintain regular attendance, and be punctual within customary tolerances, and (2)

complete a normal workday and workweek without interruptions from psychologically based

symptoms and perform at a consistent pace without an unreasonable number and length of rest

periods.7 (AR 252.) The ALJ’s decision reflects no consideration of any of the foregoing, all of

which tends to support Dr. Draper’s opinion, which the ALJ—without explanation—rejected.8

         Regarding the ALJ’s explanation for discounting those of Dr. Draper’s opinions he appears

to have considered, the Court finds it ambiguous and difficult, indeed impossible, to understand.



6
  The Court acknowledges that Dr. Drake opined in his narrative explanation that Mr. Fliss “retains the ability, on a
sustained basis, to . . . maintain concentration and attention for extended periods” (AR 290) and that the ALJ accorded
that finding “significant weight[.]” (AR 026.) However, Dr. Drake provided no explanation and cited no evidence to
support his conclusory finding, and he failed to reconcile his less restrictive assessment with Dr. Draper’s more
restrictive assessment. The Court fails to see—and the ALJ failed to explain—why the unexplained opinion of a non-
examining State agency consultant should be adopted over the explained and supported opinion of an examining
source. To the extent the ALJ rejected Dr. Draper’s opinion regarding Mr. Fliss’s ability to concentrate and persist
based on Dr. Drake’s statement in his narrative explanation, he failed to adequately justify that decision.
7
  The Court acknowledges that Dr. Drake disagreed with these opinions, finding Mr. Fliss “[n]ot significantly limited”
in these areas of functioning. (See AR 289.) However, for the same reasons explained in n.6 supra, Dr. Drake’s
contrary, unexplained opinions do not necessarily and automatically provide a basis for the ALJ to ignore and
effectively reject Dr. Draper’s more restrictive concentration/persistence opinion.
8
  Dr. Draper’s opinion was also consistent with other evidence of record, namely Mr. Fliss’s mother’s indication in
her third-party function report that Mr. Fliss is able to pay attention for only thirty to forty-five minutes at a time, and
Mr. Fliss’s own report that he can only pay attention for “possibly 20-30 min[utes].” (AR 440, 449.) While not required
to accept Mr. Fliss’s or his mother’s representations regarding his attention span, or Dr. Draper’s opinion regarding
Mr. Fliss’s concentration/persistence limitation, the ALJ was required to at least demonstrate that he had considered
the consistency of the evidence as a whole.

                                                            19
           Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 20 of 24



On the one hand, the ALJ’s explanation might be understood as saying that he was according Dr.

Draper’s opinion “limited weight” because it is “inconsistent with the conservative mental health

treatment, unremarkable objective evidence from examinations, including Dr. Draper’s mental

status examination, generally normal activities of daily living, and the claimant’s testimony that

he could do simple jobs.” (AR 026.) Assuming this was the ALJ’s intended meaning, there are at

least two problems with his finding. The first is the fundamental problem of how the ALJ could

determine that Dr. Draper’s opinion was “inconsistent” with the record where he also found that

Dr. Draper’s opinion was “vague.” If the ALJ was not even sure to what degree Dr. Draper believed

Mr. Fliss was limited, he could not reasonably have concluded that Dr. Draper’s opinion was

“inconsistent” with evidence suggesting a lesser degree of impairment. The second, substantive

problem is that the ALJ’s explanation is generic and conclusory. The ALJ provided no explanation

of how Dr. Draper’s opinion was inconsistent with the “conservative mental health treatment,

unremarkable objective evidence from examinations, including Dr. Draper’s mental status

examination, generally normal activities of daily living, and claimant’s testimony that he could do

simple jobs.” He merely concluded that it was. And he cited not a single piece of evidence in

support of that conclusion, leaving the Court unable to determine whether it is even arguably

supported by substantial evidence.9




9
 The Commissioner attempts to save the ALJ’s decision by citing evidence from the record—e.g., evidence regarding
Mr. Fliss’s daily activities (grocery shopping, walking his dogs, performing household chores)—that the
Commissioner appears to argue supports the ALJ’s discounting of Dr. Draper’s opinions as inconsistent with the
record. (Doc. 19 at 13-14.) However, that Mr. Fliss could walk his dogs, clean his mother’s house, and go grocery
shopping once a month for about forty-five minutes by his and his mother’s account (see AR 437, 447) does not
support finding Dr. Draper’s social interaction opinion inconsistent with the record. Dr. Draper did not opine, for
example, that Mr. Fliss was completely unable to leave his house due to his social anxiety and panic attacks. He merely
opined that he is “not able to interact appropriately with supervisors, coworkers, or the public[.]” In addition to being
impermissible, the Commissioner’s post-hoc rationalizations are unavailing. See Haga v. Astrue, 482 F.3d 1205, 1207-
08 (10th Cir. 2007) (explaining that reviewing courts “may not create or adopt post-hoc rationalizations to support the
ALJ’s decision that are not apparent from the ALJ’s decision itself”).

                                                          20
         Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 21 of 24



       The other possible way to read the ALJ’s statement regarding the purported inconsistency

of Dr. Draper’s opinion is as justifying his conclusion that Dr. Draper’s “vague” opinion was an

“overestimate” of Mr. Fliss’s limitations. That is to say, the ALJ could be reasoning that because

Dr. Draper’s opinion was “inconsistent” with other evidence, it necessarily overestimated Mr.

Fliss’s functional limitations and must have been based only on Mr. Fliss’s subjective reports. But

such unsupported reasoning would evince failure by the ALJ to comply with the SSA’s well-

defined procedures for evaluating medical opinions. Indeed, the ALJ’s decision fails to

demonstrate that he considered the explanations Dr. Draper provided to support his findings,

explanations that cite both objective medical findings and other evidence and belie the ALJ’s

baseless speculation that Dr. Draper’s opinions were “perhaps based on the claimant’s subjective

reports.” It further fails to demonstrate consideration of the consistency of Dr. Draper’s opinions

with the record as a whole or the fact that Dr. Draper is a specialist who examined Mr. Fliss. In

other words, the ALJ’s decision fails to demonstrate that he applied the correct legal standards in

weighing Dr. Draper’s opinions.

       In sum, the ALJ’s handling of the examining source medical opinions is inadequate for

numerous reasons. First, the ALJ’s decision fails to evince that he weighed the opinions in

accordance with the regulatory factors applicable to each opinion. Second, it fails to evince

application of the correct legal standards for weighing Dr. Loescher’s and Dr. Draper’s examining

source opinions vis-à-vis the opinions of the non-examining State agency consultants. Third, the

explanations he gave for discounting Dr. Loescher’s and Dr. Draper’s opinions are plainly

inadequate as they are conclusory, unsupported by substantial evidence, and/or simply

incomprehensible. Remand is required so that the disability determination in this case rests on a

proper consideration of these opinions.



                                                21
         Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 22 of 24



       2.      The ALJ’s Error in Handling Dr. Simutis’s Opinions

       To forestall further error on remand, the Court briefly addresses Mr. Fliss’s argument

regarding the ALJ’s failure to either incorporate or explain why he was rejecting certain of the

moderate limitations Dr. Simutis assessed. In discussing Dr. Simutis’s opinions, the ALJ stated

that Dr. Simutis opined that Mr. Fliss “could tolerate unskilled work where [his] interpersonal

contact was incidental to the work performed; complexity of tasks was learned and performed by

rote; there were few variables and little judgment; and supervision require[d] was simple, direct,

and concrete[.]” (AR 026.) This summary corresponds to and accounts for those of Dr. Simutis’s

findings contained in her narrative explanation but does not address whether that explanation

accounted for or explained the omission of any of Dr. Simutis’s preliminary function-by-function

findings. Mr. Fliss argues that because Dr. Simutis’s narrative explanation did not fully account

for her preliminary findings, specifically those relating to Mr. Fliss’s sustained concentration and

persistence limitations, the ALJ erred by relying exclusively on Dr. Simutis’s narrative explanation

and failing to either account for her unaccounted for preliminary findings in the RFC he assessed

or explain why he was disregarding them. The Court agrees.

       As noted in section III.B.1.b supra, Dr. Simutis’s findings included that Mr. Fliss had

moderate limitations in the ability to (1) maintain attention and concentration for extended periods,

(2) perform activities within a schedule, maintain regular attendance, and be punctual within

customary tolerances, and (3) complete a normal workday and workweek without interruptions

from psychologically based symptoms and perform at a consistent pace without an unreasonable

number and length of rest periods. (AR 251-52.) Dr. Simutis’s narrative explanation—which

addresses Mr. Fliss’s social interaction, understanding, and memory limitations—includes no

statement addressing the sustained-concentration-and-persistence category of functioning and



                                                 22
         Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 23 of 24



therefore fails to account for the specific limitations she assessed in that area. Importantly and as

also discussed previously, Dr. Simutis’s findings are generally consistent with Dr. Draper’s finding

that Mr. Fliss’s sustained concentration and persistence “are impaired,” a finding for which the

ALJ also did not account. The ALJ erred in failing to account for Dr. Simutis’s findings of

moderate limitations or explain why he was rejecting those findings.

       On remand, the ALJ must take care to consider all the medical opinions of record and

demonstrate application of the correct legal standards for weighing them. Specifically, he must

demonstrate application of the relevant regulatory factors in deciding what weight to accord each

opinion and give good, specific, nonconclusory reasons—supported by the evidence—for both the

weight he accords opinions and any opinions he rejects. To the extent he continues to accord

greater weight to the opinions of the non-examining State agency consultants than to those of Dr.

Loescher and Dr. Draper, the ALJ must evince compliance with the applicable regulations and

rulings and provide clear explanations to support his decision to do so. His failure to do any—

much less all—of the foregoing in rendering his original disability determination necessitates

remand for further proceedings

       C.      Mr. Fliss’s Other Argument

       Because remand is required as set forth above, the Court does not address the merits of Mr.

Fliss’s argument regarding the ALJ’s step-five errors. See Watkins v. Barnhart, 350 F.3d 1297,

1299 (10th Cir. 2003) (explaining that the reviewing court need not reach issues raised that “may

be affected by the ALJ’s treatment of th[e] case on remand”).

                                        IV.     Conclusion

       For the reasons stated above, Mr. Fliss’s Motion to Reverse and Remand for a Rehearing

with Supporting Memorandum (Doc. 16) is GRANTED.



                                                 23
 Case 1:19-cv-01042-KK Document 22 Filed 07/17/20 Page 24 of 24



IT IS SO ORDERED.



                             _____________________________________
                             KIRTAN KHALSA
                             United States Magistrate Judge
                             Presiding by Consent




                               24
